
	
		III
		111th CONGRESS
		1st Session
		S. RES. 44
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2009
			Mr. Levin, from the
			 Committee on Armed
			 Services, reported the following original resolution; which
			 was referred to the Committee on Rules
			 and Administration
		
		RESOLUTION
		Authorizing expenditures by the Committee
		  on Armed Services.
	
	
		That, in carrying out its powers, duties,
			 and functions under the Standing Rules of the Senate, in accordance with its
			 jurisdiction under rule XXV of such rules, including holding hearings,
			 reporting such hearings, and making investigations as authorized by paragraphs
			 1 and 8 of rule XXVI of the Standing Rules of the Senate, the Committee on
			 Armed Services is authorized from March 1, 2009, through September 30, 2009;
			 October 1, 2009, through September 30, 2010; and October 1, 2010, through
			 February 28, 2011, in its discretion—
			(1)to make
			 expenditures from the contingent fund of the Senate;
			(2)to employ
			 personnel; and
			(3)with the prior
			 consent of the Government department or agency concerned and the Committee on
			 Rules and Administration, to use on a reimbursable or nonreimbursable basis the
			 services of personnel of any such department or agency.
			2.(a)For the period March 1, 2009, through
			 September 30, 2009, expenses of the committee under this resolution shall not
			 exceed $4,639,258, of which amount—
				(1)not to exceed
			 $75,000 may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946, as amended); and
				(2)not to exceed
			 $30,000 may be expended for the training of the professional staff of such
			 committee (under procedures specified by section 202(j) of the Legislative
			 Reorganization Act of 1946).
				(b)For the period
			 October 1, 2009, through September 30, 2010, expenses of the committee under
			 this resolution shall not exceed $8,158,696, of which amount—
				(1)not to exceed
			 $80,000 may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946, as amended); and
				(2)not to exceed
			 $30,000 may be expended for the training of the professional staff of such
			 committee (under procedures specified by section 202(j) of the Legislative
			 Reorganization Act of 1946).
				(c)For the period
			 October 1, 2010, through February 28, 2011, expenses of the committee under
			 this resolution shall not exceed $3,475,330, of which amount—
				(1)not to exceed
			 $50,000 may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946, as amended); and
				(2)not to exceed
			 $30,000 may be expended for the training of the professional staff of such
			 committee (under procedures specified by section 202(j) of the Legislative
			 Reorganization Act of 1946).
				3.Expenses of the
			 committee under this resolution shall be paid from the contingent fund of the
			 Senate upon vouchers approved by the chairman of the committee, except that
			 vouchers shall not be required—
			(1)for the disbursement of salaries of
			 employees paid at an annual rate;
			(2)for the payment of telecommunications
			 provided by the Office of the Sergeant at Arms and Doorkeeper, United States
			 Senate;
			(3)for the payment of stationery supplies
			 purchased through the Keeper of the Stationery, United States Senate;
			(4)for payments to the Postmaster, United
			 States Senate;
			(5)for the payment of metered charges on
			 copying equipment provided by the Office of the Sergeant at Arms and
			 Doorkeeper, United States Senate;
			(6)for the payment of Senate Recording and
			 Photographic Services; or
			(7)for payment of franked and mass mail costs
			 by the Sergeant at Arms and Doorkeeper, United States Senate.
			4.There are
			 authorized such sums as may be necessary for agency contributions related to
			 the compensation of employees of the committee from March 1, 2009, through
			 September 30, 2009; October 1, 2009, through September 30, 2010; and October 1,
			 2010, through February 28, 2011, to be paid from the Appropriations account for
			 Expenses of Inquiries and Investigations.
		
